I concur in the conclusion of Chief Justice BUSHNELL on the sole ground that the designation of a circuit judge to act as a member of the arbitration board with its power to make a binding determination of the issues involved in the labor dispute makes the act unconstitutional and void. The attempt to confer such administrative powers upon a circuit judge is inseparably involved in the entire act, inasmuch as the act is meaningless without the appointment of the arbitration board. It is an attempt to confer upon a judicial officer nonjudicial powers and duties, in violation of the State Constitution (art. 4, § 2; art. 7, § 9). For the reasons stated herein, I concur in issuing the writ of prohibition, without costs.
REID, NORTH, DETHMERS, and BUTZEL, JJ., concurred with BOYLES, J. *Page 350